Citation Nr: 1539958	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-11 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of indebtedness in the calculated amount of $22,778.00, to include the preliminary question of whether creation of the debt was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from February 1971 to May 1973 and from February 1977 to February 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 administrative decision issued by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  The Committee on Waivers and Compromises (COWC) denied the Veteran's request for a waiver of an overpayment in the amount of $22,778.00.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in July 2015.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the July 2015 hearing, the Veteran expressed disagreement with the actual creation of his overpayment debt and its amount.  The Veteran contends that he informed VA of his divorce from his first wife in 1988, but the copy of the divorce decree he provided is no longer contained in the claims file.  The Board notes that the Veteran's claims file was rebuilt in December 2003.  

The validity of the amount of a debt is part-and-parcel of whether a waiver of overpayment should be granted and a determination on validity of amount of the debt must be adjudicated first.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35   (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided); see also VAOPGCPREC 6-98 [holding that where the validity of the debt is challenged, that issue must be developed before the issue of entitlement to a waiver of the debt can be considered].  The question of whether the creation of the debt was proper is inextricably intertwined with the claim for a waiver currently before the Board, and both must be remanded to allow for adjudication of whether the overpayment debt was properly created.
Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the validity of the overpayment debt and provide an accounting as to how it was calculated; specifically address the Veteran's assertions that he informed VA of his divorce in 1988 and his representative at the time of the November 2003 pension claim provided misinformation regarding the Veteran's current marital state.
 
2.  If the benefit sought is not fully granted, issue a supplemental statement of the case (SSOC) addressing any remaining questions as to the validity of the debt and waiver of overpayment.  The case should than be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




